DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,021,029. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application are simply an obvious variation of the claims in the patent.  For instance in claim 1 of the application the limitation of “… a locking sleeve positioned adjacent to the first spring..” is considered to be an obvious variation of “ a locking sleeve that surrounds the first spring” , as per claim 1 of the patent, since if the locking sleeve ‘surrounds’ the first spring, in this case, it would have to be positioned adjacent to it.  The same reasoning applies to independent claims 11 and 17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1,11 the limitation of “… a locking sleeve … rotatably fixed in relation to the first spring…” was not found in the specification as originally filed.  The locking sleeve 112 is capable of rotating with respect to and about the first spring 126.  See for instance the last line of claim 17 of the ‘029.  The limitation of ‘fixed in relation to’ appears to suggest the locking sleeve is rotatably fixed with respect to the spring.  The examiner interpreted the amendment to the last lines of independent claims 1 and 11 of the parent application of “the locking sleeve is rotatably fixed around the first spring” to mean that the sleeve 112 is capable of rotation about the spring 126 but is also fixed against movement in other directions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson 2,807,458 in view of Kim et al. 8,844,943.
Regarding claims 1,11, subject to the 112 rejection above, and as best understood, Stephenson shows in the two embodiments of figures 1-5 and 6-10 an apparatus comprising a rotatable locking plate arrangement at 7,8 provided between first 1 and second 2 springs and a locking sleeve 14 or 32 (see figure 5) “rotatably fixed in relation to the first spring” comprising first and second channels (as broadly claimed) provided in the sleeve in the general areas of 16,19 and traversing the sleeve ‘in a compression direction’ (as broadly claimed) and a second direction, respectively.  Note the projections 17 on the rotatable sleeve 7 in figure 5 which traverse the channel arrangements 19 and 33 in the end sleeves at 14,32.
Lacking in Stephenson is a specific showing of the pin arrangement (in the first embodiment of figures 1-5) and the specific claimed channel arrangement.
However, in the second embodiment of figures 6-10 Stephenson shows a second rotatable sleeve arrangement at 52 having channels at 60,68 in which pins 58 and 67 traverse. Stephenson states throughout the document that the springs 1 and 2 "... may be
placed under any desired compressive preload and torsional preload., as desired"... It will be
seen from the foregoing that this invention provides a preloaded spring device with which one
may obtain any desired spring gradient including a constant pressure and variable pressure
gradients." 
Stephenson also states that "by varying the characteristics of the spring and the length of members 56 and 52 the amount of compressive preload placed on the spring may be
varied. As stated in col. 5 lines 57-63 the above characteristics may be achieved by varying the
contour of the cam slot(s).
The reference to Kim (although somewhat redundant) teaches in figure 1 a sleeve 32-
groove 33 and guide member/pin 35 arrangement. Kim also teaches an actuator at 31.
It would have been obvious to the ordinary skilled worker in the art at the time the
invention was effectively filed to have modified the embodiment of figure 1 to include a pin on
the rotatable sleeve/plate arrangement 7,8 in Stephenson, as suggested by the second
embodiment of Stephenson in figures 6-10 and Kim, simply as an obvious variation to the
projection(s) 17 in Stephenson.
Further the end members of Stephenson could be turned by an ‘actuator’—either a
human hand or by a motor connected thereto.
Regarding claim 2, as broadly claimed, since the pin would essentially replace the
projection at 17 the pin could be said to extend from the side of the locking plate arrangement
7,8.
Regarding claim 3, as broadly claimed, the device of Stephenson could be placed
between a ‘first mounting bracket’ and a ‘second mounting bracket’ since the device is intended
to be combined into a mechanical application to control the motion/distance between two
objects, as per the reference to Kim.
Regarding claims 4, 5 as broadly claimed, the first and second ‘states’ — locked and
unlocked—are shown in figures 2 and 3, as the pin relocates in the channels shown at 16.
Regarding claim 6 simply to have used different sized springs w/different spring rates
would have been obvious simply dependent upon the desired deflection of the device per the
specific application thereof.
Regarding claim 12 per the channel and pin arrangement shown in figure 2—which could be adapted into the embodiment shown in figure 5, and as broadly claimed, these limitations are considered to be met.
In light of the discussion throughout Stephenson, and the close similarity in structure and
purpose of the device with that of applicant's, as readily apparent from the drawings, the limitations in claims 13-15 are considered to be met as explained above.
Allowable Subject Matter
Claims 7-10,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed (subject to a terminal disclaimer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/26/22